Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Cytori Therapeutics, Inc.: We consent to the use of our reports dated March 11, 2016 with respect to the consolidated financial statements and schedule of valuation and qualifying accounts of Cytori Therapeutics, Inc. as of December 31, 2015 and 2014, and for each of the years in the three-year period ended December 31, 2015, and the effectiveness of internal control over financial reporting as of December 31, 2015 incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus.
